t c summary opinion united_states tax_court donald burden and mary torres petitioners v commissioner of internal revenue respondent docket no 8967-16s filed date herald j a alexander for petitioners david delduco and huiwen a xi for respondent summary opinion halpern judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure petitioners assigned error to respondent's determination of the deficiency in tax but not to respondent's determination of the accuracy-related_penalty principally we must determine petitioners' entitlement to certain itemized_deductions background petitioners resided in florida when they filed the petition the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic petitioners bear the burden_of_proof see rule a continued are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar 2petitioners have not raised the applicability of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced any evidence that they have satisfied the preconditions for its application employment in ms torres was employed by united airlines as a flight attendant and mr burden was employed as a pastor by allegheny west conference of seventh-day adventists awc awc is one of eight local conferences in the mid-atlantic states of delaware maryland new jersey ohio pennsylvania virginia west virginia and the district of columbia awc's territory includes ohio western pennsylvania west virginia specific sections of virginia and the tip end of maryland in pastor burden received a salary from awc it also provided him with an office at ephesus sda church in columbus ohio and it maintained two plans for reimbursing an employee's business-related travel_expenses an accountable_plan and a nonaccountable_plan travel during pastor burden traveled within the united_states to montgomery alabama charleston west virginia baltimore maryland cleveland ohio dallas texas newark new jersey orlando florida and roanoke virginia pastor burden's mother lived in montgomery alabama and he and his mother owned property there during petitioners traveled twice to the dominican republic once in january and again in september ms torres had family living there while there pastor burden engaged in recreational activities and went sightseeing and to the beaches during the january trip he conducted a revival ceremony petitioners also traveled to johannesburg south africa for two weeks in pastor burden testified that he had been invited to south africa to do morning devotions speak on various occasions and assist with both a naming ceremony and a wedding renewal ceremony he traveled to south africa with a group consisting of members of his congregation and others while there pastor burden gave a prayer of dedication during a renewal of vows ceremony he and ms torres visited the apartheid museum the robben island museum nelson mandela's residences in johannesburg and soweto bishop tutu's residence and the botanical gardens petitioners' return and respondent's adjustments petitioners made a joint_return of income for their taxable_year on internal_revenue_service irs form_1040 u s individual_income_tax_return on schedule a itemized_deductions they claimed deductions of dollar_figure for unreimbursed employee_expenses and dollar_figure for tax preparation fees respondent disallowed the whole of the deduction for tax preparation fees and dollar_figure of the deduction for unreimbursed employee_expenses the disallowed employee business_expenses comprise dollar_figure of vehicle expenses which petitioners determined using a standard mileage rate dollar_figure of parking fees tolls and local transportation_expenses dollar_figure of travel_expenses including lodging airfares car rentals and other travel_expenses dollar_figure of miscellaneous business_expenses not including meals and entertainment dollar_figure of meals and entertainment_expenses dollar_figure after the limitation dollar_figure of union and professional association dues dollar_figure for a crash pad and dollar_figure for special shoes i introduction discussion at the conclusion of the trial the court set a briefing schedule and ordered seriatim briefs with petitioners to file the opening brief we instructed petitioners' counsel that since much of the case turns on whether petitioners have satisfied the requirements of sec_274 for substantiating traveling expenses and automobile expenses he should be sure to familiarize himself with those requirements and in petitioners' brief for each claimed deduction subject_to the requirements show how the requirements were met we suggested that the brief contain a table with columns in which he would show the expenses disallowed by respondent the elements necessary for substantiation of each expense eg the business_purpose of the expense and a reference to the place in the record where support for each entry could be found we also instructed petitioners' counsel to familiarize himself with our rules governing the content of briefs rule e addresses the form and content of briefs and among other things requires all briefs to contain proposed findings_of_fact a concise statement of the points on which the party relies and the party's argument on each issue before the court that argument must set forth and discuss the points of law involved and any disputed questions of fact rule e petitioners' opening brief does contain proposed findings_of_fact mostly a recitation of stipulated facts and arguably describes the points on which petitioners rely this is purely a substantiation case substantiation of the expenses is in the substantiating stipulated documents and while petitioners apply the heading argument to the two quoted sentences petitioners' statement that substantiation is in the stipulated documents does not comply with the mandate of rule e that a party in his brief discuss the points of law involved and any disputed questions of fact nor have petitioners provided the tabular data we suggested or any other presentation showing application of the substantiation rules to the expenses deducted we have authority under rule a to hold petitioners or any party in default if the party fails to proceed as provided by the rules or as required by the court citing rule e and we have held a party to have waived a substantiation issue that it supported on brief with only vague assertions adeyemo v commissioner tcmemo_2014_1 at we will not dismiss this case for default however but will look to petitioners' proposed findings_of_fact and consider respondent's arguments in his answering brief petitioners filed a reply brief but it does not remedy the defects in their opening brief we will proceed by first discussing relevant provisions of law and then turn to the particular items respondent disallowed ii law sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business including traveling expenses while away from home in the pursuit of a trade_or_business the performance of services as an employee is considered a trade_or_business 54_tc_374 thus an employee may deduct expenses that are ordinary and necessary to his employment 79_tc_1 in order to deduct unreimbursed employee business_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer see id pincite a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 whether an expenditure is ordinary and necessary is generally a question of fact id pincite sec_262 provides that in general personal living or family_expenses are not deductible if a taxpayer travels to a destination and while at that destination engages in both business and personal activities then the traveling expenses to that destination are deductible only if the trip is primarily related to the taxpayer's trade_or_business sec_1_162-2 income_tax regs generally when a taxpayer establishes that he paid_or_incurred a deductible expense but is unable to prove the exact amount the tax_court may estimate the deductible expense 39_f2d_540 2d cir however there must be sufficient evidence in the record to provide some basis upon which an estimate may be made id in estimating the amount the tax_court bears heavily upon the taxpayer who failed to maintain and produce the required records id the deductibility of some expenses however including expenses attributable to travel meals and entertainment and listed_property including computers and passenger automobiles is subject_to strict rules of substantiation see sec_274 50_tc_823 aff'd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date a deduction that falls under the strict substantiation rules must be disallowed in full unless the taxpayer can prove by adequate_records or sufficient evidence corroborating the taxpayer's own statement a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of meals and entertainment the business relationship to the taxpayer of the persons entertained sec_274 for listed_property expenses the taxpayer must establish the amount of the business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and to have documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer's statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date the tax_court does not estimate expenses using the cohan doctrine for sec_274 expenses sanford v commissioner t c pincite robinson v commissioner tcmemo_2011_99 wl at aff'd 487_fedappx_751 3d cir iii analysis a vehicle expenses petitioners claimed a deduction of dollar_figure for vehicle expenses_incurred by pastor burden petitioners determined that amount by applying a standard mileage rate to the big_number miles that they claim he drove for business purposes during to substantiate the mileage claimed petitioners produced a calendar log and a mileage log the calendar log shows big_number business miles and the mileage log shows big_number business miles to be allowed a deduction for mileage sec_274 requires the taxpayer to prove by adequate_records or evidence sufficient to corroborate the taxpayer's own testimony the amount of the expenditure or use the time and place of the business use and the business_purpose respondent argues that the logs fail to substantiate adequately the mileage claimed under the strict substantiation requirements of sec_274 first he claims the logs are not reliable because they are not in agreement as to the business miles traveled during the year and petitioners have offered no explanation of the discrepancy second he claims that neither log was prepared or maintained contemporaneously with the travel recorded indeed pastor burden testified that there was another record a small calendar that contained the source information for the calendar and the mileage log petitioners however did not produce the small calendar third respondent claims the logs lack specificity as to the starting and ending points of the trips reported fourth respondent claims that the logs contain patently wrong or dubious entries for instance respondent points out the logs purport that pastor burden drove for business purposes days out of days during and on average he drove more than business miles a day in and around columbus ohio the travel log also appears to indicate that pastor burden drove to and from the dominican republic once in date leaving on a sunday and returning the next wednesday and again in date leaving on a sunday and returning eight days later and the log also indicates he drove to and from south africa in date also while the logs claim business trips to alabama florida and texas petitioners failed to produce gas receipts or other records that would substantiate that the travel actually occurred they also offered nothing other than pastor burden's testimony to prove the business_purpose of any of the trips in sum respondent argues a lthough it is conceivable that pastor burden drove some number of miles in connection with his job there is insufficient evidence in the record to make a finding as to the exact number of miles driven petitioners' logs were inaccurate they were not contemporaneous and they lack the specificity required for a deduction under sec_274 since the court cannot apply the cohan doctrine to estimate mileage under sec_274 the vehicle expenses should be disallowed in full robinson v commissioner tcmemo_2011_99 sanford v commissioner t c at petitioners in their reply brief do not answer respondent's arguments as best we can tell their defense to the irregularities and omissions that respondent points out in the logs is that t he evidence is uncontradicted that to assure that the mileage was not overstated fewer miles were used to compute the deduction than were actually recorded in the logs respondent points out systematic omissions in petitioners' substantiation of the miles recorded in their logs and the fact that petitioners claimed a deduction for only a portion of those miles does nothing to prove that the miles for which they claimed a deduction were properly substantiated we will sustain respondent's adjustment disallowing petitioners a deduction for vehicle expenses of dollar_figure b transportation_expenses petitioners claimed a deduction of dollar_figure for parking fees tolls and local transportation_expenses incurred by pastor burden that did not involve overnight travel or commuting because petitioners have failed to introduce any testimony records or other evidence showing payment of the claimed transportation_expenses they have failed to carry their burden of proving that such expenses were incurred or were incurred for a business_purpose we will sustain respondent's adjustment disallowing petitioners a deduction for transportation_expenses of dollar_figure c traveling expenses petitioners claimed a deduction of dollar_figure for traveling expenses_incurred by pastor burden he testified that the amount included expenses of both his domestic and international travel during petitioners did not however further break the amount down nor did they offer any bills receipts or other records to substantiate pastor burden's domestic traveling expenses moreover they apparently did not claim a deduction for all of pastor burden's traveling expenses alleging days away from home on ministerial duties days dollar_figure per day using conservative high low method dollar_figure petitioners do not explain what they mean by the conservative high low method petitioners' unsupported claim for some indeterminate amount of domestic traveling expense does not constitute the substantiation contemplated by sec_274 see sec_1_274-5t c temporary income_tax regs fed reg date besides they did not provide a copy of awc's reimbursable travel plan and did not show that if pastor burden's domestic travel was related to his pastoral duties he was not entitled to reimbursement under that plan if pastor burden was entitled to reimbursement for his domestic travel then as discussed supra his traveling expenses would not have been necessary expenses deductible under sec_162 see eg lucas v commissioner t c pincite petitioners have failed to substantiate adequately or otherwise prove their entitlement to deduct any amount for pastor burden' sec_2013 domestic traveling expenses petitioners have presented evidence of the cost of their trip to johannesburg south africa we have an invoice showing the payment of dollar_figure for airfare for pastor burden dated date we also have an invoice in the amount of dollar_figure for his travel to south africa to be paid_by date while in south africa pastor burden gave a prayer of dedication during a renewal of vows ceremony he also engaged in what we assume to be sightseeing activities he visited the apartheid museum the robben island museum nelson mandela's residences in johannesburg and soweto bishop tutu's residence and the botanical gardens for pastor burden's traveling expenses to south africa to be deductible however petitioners would have to show that the trip primarily related to his trade_or_business ie his pastoral responsibilities that they have failed to do pastor burden's calendar and mileage logs contain little more than annotations that he traveled to south africa between december and and while he testified that he carried out daily devotions with the people who accompanied him on the trip and during the rest of the trip t here were other engagements such as the wedding renewal a naming ceremony and speaking engagements his testimony was too vague for us to conclude that the trip primarily related to his pastoral responsibilities likewise with the trips to the dominican republic where although he conducted a revival ceremony his wife had family and he engaged in recreational activities and went sightseeing petitioners have failed to show that pastor burden's travel in either to the dominican republic or to south africa primarily related to his trade_or_business we conclude that his traveling expenses were personal expenses and not deductible for federal_income_tax purposes see sec_262 sec_1_162-2 income_tax regs we will sustain respondent's adjustment disallowing petitioners a deduction for traveling expenses of dollar_figure d miscellaneous business_expenses not including meals and entertainment respondent disallowed petitioners' claimed deduction of dollar_figure for miscellaneous business_expenses petitioners allege that pastor burden incurred the following business_expenses totaling dollar_figure in office furniture dollar_figure computers dollar_figure cell phone charges dollar_figure internet usage dollar_figure and ink or paper dollar_figure pastor burden testified that in he paid dollar_figure for a desk a credenza file cabinets and bookcases for his home_office in petitioners' basement which he used for ministry business petitioners have substantiated that in pastor burden paid dollar_figure for furniture which we find to be the cost of the furniture described and while petitioners claimed no home_office deduction we also find 3we note in passing that in connection with pastor burden's travel to the dominican republic the only expenditure for which petitioners presented evidence of an amount_paid was dollar_figure for an airfare departure tax which nevertheless is insufficient evidence of business travel to get them a deduction that pastor burden used the furniture for business purposes office furniture is a capital_asset and barring an election under sec_179 petitioners were not entitled to deduct for the full cost of the furniture see sec_167 sec_263 688_f2d_1376 11th cir aff'g in part remanding in part on other grounds tcmemo_1981_ petitioners' accountant testified at trial that he had not capitalized the cost of the furniture because he just used the deduction sec_179 provides an election to treat the cost of certain property as an expense not chargeable to a capital_account the election is made on irs form_4562 depreciation and amortization which the form specifies is to be attached to the taxpayer's return a taxpayer who fails to make the election is denied the benefits of sec_179 e g jackson v commissioner tcmemo_2008_70 wl at petitioners have not shown that they made a sec_179 election with respect to the office furniture we leave it to the rule_155_computations to calculate the deduction if any given the sec_67 limitation on miscellaneous_itemized_deductions to which petitioners are entitled pastor burden testified and we find that on july and date he paid dollar_figure and dollar_figure for two computers a laptop and a desktop respectively when asked by his counsel whether he used the computers for any personal purposes he responded that he did not use the desktop computer for personal purposes for sec_280f subjected computers to the special substantiation requirements of sec_274 as listed_property petitioners offer nothing and have not even addressed the issue on brief to satisfy the substantiation requirements for listed_property by showing business_purpose and business use for the two computers see sec_1_274-5t temporary income_tax regs fed reg date we therefore allow petitioners no deduction for the cost of either computer petitioners could produce no cell phone bills for to support their deduction of a cell phone expense petitioners provide a page of a cell phone bill showing a charge of dollar_figure for one month in for a phone number in pastor burden's name on a family-plan account billed to ms torres while pastor burden testified that he used the phone in his work to make and receive calls from his congregants petitioners offered no evidence that he was required by hi sec_4computers and peripheral equipment are excepted from the definition of listed_property if used exclusively at a regular business establishment and owned by the person operating such establishment sec_280f a home_office qualifies as a regular business establishment if and only if the requirements of sec_280a are met with respect to that space id since petitioners have not shown that they meet the requirements of sec_280a for the deduction of home_office expenses the exception set forth in sec_280f is inapplicable here employer to have a cell phone that he would not have had a cell phone independent of any business use of it by him or of how much he used his phone for business purposes and how much he used it for personal purposes cell phones were no longer listed_property under sec_280f for therefore petitioners are not required with respect to any cell phone expense to meet the strict substantiation requirements of sec_274 they must however still substantiate that pastor burden used his cell phone for business and provide credible_evidence as to the cost of the phone service and of the portion of his use of the phone for business purposes see windham v commissioner tcmemo_2017_68 at n petitioners have provided no evidentiary basis for applying the cohan_rule to pastor burden's cell phone expenses therefore we will allow petitioners no deduction for any cell phone expense see id at petitioners produced a cable bill for cable tv and internet services at their home for one month in showing a charge of dollar_figure for the internet service they had no bills for while pastor burden testified that he used the internet for work he offered no testimony or other evidence from which we could estimate his usage for work apart from his and ms torres' usage for personal purposes as with his cell phone expense we will allow petitioners no deduction for internet expense see venuto v commissioner tcmemo_2017_123 at petitioners have not produced any receipts or bills that would substantiate their deduction of dollar_figure for ink or paper we will allow petitioners no deduction for ink or paper e meals and entertainment_expenses petitioners deducted as unreimbursed employee business_expenses dollar_figure for meals and entertainment_expenses dollar_figure after the limitation provided for by sec_274 meals and entertainment_expenses are subject_to the heightened substantiation requirements of sec_274 petitioners have provided credit card records that show expenditures during at what appear to be restaurants that is insufficient to be allowed to receive a deduction for an expenditure for a meal a taxpayer must by adequate_records or by sufficient evidence corroborating the taxpayer's own statements show not only the time and place of the meal but also the business_purpose sec_274 sec_1 c iii income_tax regs sec_1_274-5t c temporary income_tax regs fed reg date petitioners' credit card records do not explain the business_purpose of the meals charged or how the expenditures relate to pastor burden's employment we will allow petitioners no deduction for meals or entertainment f union dues and professional association dues petitioners claimed unreimbursed employee business_expenses of dollar_figure for union dues and professional association dues they have however failed to provide any testimony records or other evidence sufficient to substantiate that they paid any union dues and professional association dues during we will allow petitioners no deduction for such dues g crash pad petitioners deducted dollar_figure as an unreimbursed employee_business_expense for a crash pad a hotel room in northern new jersey that ms torres shared with other flight attendants when in she had to stay overnight at the airport in northern new jersey where she was stationed in ms torres shared a home with pastor burden in ohio to support their claimed deduction petitioners produced three checks one dated date for dollar_figure and two others with dates that could not be read for dollar_figure and dollar_figure respectively traveling expenses are deductible under sec_162 when incurred while away from home in the pursuit of a trade_or_business a taxpayer's home for purposes of sec_162 generally means the vicinity of his principal place of employment rather than his personal_residence 74_tc_578 brown v commissioner tcmemo_2019_30 at where a taxpayer's principal place of employment is other than his residence and he chooses not to move his residence for personal reasons the taxpayer's additional living and traveling expenses are a result of personal choice and are not ordinary and necessary business_expenses 55_tc_783 we will not allow petitioners a deduction for any crash pad expenses_incurred in h special shoes petitioners deducted dollar_figure as an unreimbursed employee_business_expense for special shoes because petitioners have failed to offer any evidence of the business need for the shoes or that any amount was paid for shoes in we will allow no deduction for the dollar_figure claimed spent for special shoes i tax preparation fees petitioners claimed a deduction for tax preparation fees of dollar_figure on the tax_return at trial petitioners submitted a copy of a canceled check for dollar_figure paid to their accountant larry word dated date therefore petitioners are entitled to deduct tax preparation fees of dollar_figure under sec_212 j accuracy-related_penalty respondent determined an accuracy-related_penalty of dollar_figure pursuant to sec_6662 and b and a taxpayer may be subject_to an accuracy- related penalty for an underpayment attributable to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax petitioners did not in their petition claim that respondent erred in determining the penalty nor after retaining counsel did they move to amend the petition to assign error to respondent's penalty determination see rule a we assume that petitioners therefore concede the penalty see eg 118_tc_358 and we will not further address it iv conclusion to reflect the foregoing decision will be entered under rule
